[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1276

                        UNITED STATES,

                          Appellee,

                              v.

                         ALVIN PENN,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Patti B. Saris, U.S. District Judge]                                                               

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Paul J. Haley on brief for appellant.                         
Donald K.  Stern, United States Attorney,  and Michael J.  Pelgro,                                                                             
Assistant United States Attorney, on brief for appellee.

                                         

                       October 14, 1997
                                         

     Per Curiam.    Upon careful  review  of the  briefs  and                           

record,   we   find  no   merit  in   appellant's  arguments.

Particularly, we decline appellant's invitation to expand the

concept of sentence factor manipulation in this case.  As the

district   court  found,  with  adequate  support,  that  the

government's  conduct  was  proper  and  that  appellant  was

predisposed to the drug sales, there was  no cognizable basis

for a  claim of  sentence factor  manipulation.   See  United                                                                         

States v. Montoya, 62 F.3d 1, 3-4 (1st Cir. 1995).                                 

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-